Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17-19, 21, 23, and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langford (WO2016124949A1).
Consider claim 1,  Langford discloses a safety sensing method for a person in an industrial environment, the method comprising (page 2, lines 1-3 disclose a safety system for use in the maritime industry for alerting when an individual is at risk of falling overboard or has fallen overboard from a maritime vessel or structure): providing a personnel locator device for location on a person and a reference system comprising a plurality of nodes located at predetermined locations in the industrial environment (page 2, lines 12-14 disclose a transmitter that is wearable, it may be one of a wristband, a neck pendant, a personal worn device. Fig. 1 “Receivers 102-104” (correspond to nodes). Page 7, lines 18-19 disclose that with known receivers’ location, the location of the transmitter can be determined); transmitting radio ranging signals between the nodes and the personnel locator device (page 12, lines 5-6 disclose transmitting signals to be received at a receiver. Each receiver is configured to receive signals transmitted by the transmitter); deriving measurements of times of flight of the radio ranging signals between the nodes and the personnel locator device (Page 7, lines 32-33 disclose using radio signals to provide time-of-flight data. Page 19, lines 26-28 disclose the difference in time of reception of a signal (i.e. time of flight) from a transmitter at different receivers can be used to determine the relative position of a transmitter); calculating the location of the personnel locator device within the industrial environment based on the measurements of the times of flight of the radio ranging signals between the nodes and the personnel locator device and reference information representing the predetermined locations of the nodes (page 7, lines 16-19 disclose using time-of-flight information to determine distance by measuring the time of propagation of pulsed signals between a transmitter and a receiver. When the locations of at least three receivers are known, trilateration can be used to determine a location of a transmitter); and determining if the calculated location of the personnel locator device is within one or more danger zones in the industrial environment and outputting a warning signal in response thereto (page 17, lines 15-27 disclose defining the parameters of at least one designated safe zone within the boundaries of the vessel or structure (i.e. the parameters help indicate when the transmitter is outside the safe zone based on the location of the transmitter), and an alarm mechanism is activated in response to determine that an individual is on the perimeter or outside of the pre-determined safe zone).
Consider claim 2,  Langford discloses a safety sensing method according to claim 1, wherein the reference information is communicated to the personnel locator device (page 7, lines 25-28 disclose transceiver sends a signal (a pulse, for example) and uses a counter to measure the elapsed time until a reply from a second transceiver is received. For example, a pulsed signal may be sent from a set of transceivers (receivers) at known locations to a transceiver (transmitter) for which its position is to be determined), and the step of deriving measurements of the times of flight of the radio ranging signals in respect of respective nodes is performed in the personnel locator device (page 3, lines 8-9 disclose one or more of the control unit, the transmitter, and at least one of the receivers may comprise a microcontroller for processing time-of- flight information i.e. the step can be performed in the transmitter (corresponding to the personal locator)).
Consider claim 3, Langford discloses a safety sensing method according to claim 2, wherein the step of determining if the calculated location of the person is within one or more danger zones is performed in the personnel locator device (page 3, lines 11-12 disclose one of the receivers or the transmitter or the control unit may be configurable to define the pre-determined zone i.e. the step can be performed in the transmitter (corresponding to the personal locator)).  
Consider claim 4,  Langford discloses a safety sensing method according to claim 3, wherein the warning signal is communicated from the personnel locator device to the reference system (page 26, lines 18-19 discloses transmitters that leaves the safety zone or cross the safe zone perimeter will send an alarm to a control unit (or base station) via receivers and to any other compatible transmitters).   
Consider claim 5, Langford discloses a safety sensing method according to claim 1, wherein the step of determining if the calculated location of the person is within one or more danger zones is performed in the reference system (page 3, lines 11-12 disclose one of the receivers or the transmitter or the control unit may be configurable to define the pre-determined zone. See also page 19, lines 24-26).  
Consider claim 6, Langford discloses safety sensing method according to claim 5, wherein the warning signal is communicated from the reference system to the personnel locator device (page 29, lines 5-9 disclose the control unit 105 may be configured to activate the local alarm mechanism of the corresponding transmitter unit(s) prior to activation of the central alarm mechanism of the system 500, or for example of the receivers. Activation of the local alarm of the transmitter provides the user with a warning signal prior to activation of the central alarm mechanism of the system).  
Consider claim 7, Langford discloses a safety sensing method according to claim 4, wherein the reference system provides an audible or visible alert to a user in response to the warning signal (page 12, line 32- page 13, line 8  disclose the transmitter may comprise an automatic or manual alarm function which the individual may arm or disarm. The transmitter is arranged to generate an output signal that acts as an alarm to the individual and/or other individuals. Preferably at least one transmitter comprises at least one alarm mechanism. The output signal may correspond to an alarm comprising a vibrate function and/or lights to signal to the individual that they are approaching or are no longer within the pre-determined safe zone. In the event that an individual's transmitter raises an alert, other transmitters of other individuals in the vicinity may also be configured to alert those other individuals that someone is approaching or are no longer within the pre-determined safe zone).
Consider claim 9, Langford discloses a safety sensing method according to claim 3, wherein the personnel locator device provides an audible or visible alert in response to the warning signal. (page 12, line 32- page 13, line 8  disclose the transmitter may comprise an automatic or manual alarm function which the individual may arm or disarm. The transmitter is arranged to generate an output signal that acts as an alarm to the individual and/or other individuals. Preferably at least one transmitter comprises at least one alarm mechanism. The output signal may correspond to an alarm comprising a vibrate function and/or lights to signal to the individual that they are approaching or are no longer within the pre-determined safe zone. In the event that an individual's transmitter raises an alert, other transmitters of other individuals in the vicinity may also be configured to alert those other individuals that someone is approaching or are no longer within the pre-determined safe zone). 
Consider claim 10, Langford discloses a safety sensing method according to claim 1, wherein the reference information is communicated to the personnel locator device as part of the radio ranging signals (page 7, lines 21-33 disclose transceivers that can both transmit  and receive communications, via radio signals. A transceiver sends a signal (pulse) and uses counter to measure the elapsed time until a reply is received from a second transceiver.  The pulse signal may be sent from a set of transceivers (receivers) at known locations to a transceiver for which its position is to be determined).
Consider claim 11, Langford discloses a safety sensing method according to claim 1, further comprising transmitting zonal information representing the one or more danger zones to the personnel locator device over a radio communication system (page 10, lines 15-19 disclose microcontroller unit (MCU) 200 of the transmitter 101 is operable to control a display 201 of the transmitter, which can be used to display a battery status and/or to display information relating to the position of a user of the transmitter. For example, the display can indicate the proximity of the user to a peripheral region of a vessel and/or if the user is within the pre-determined zone).  
Consider claim 12, Langford discloses a safety sensing method according to claim 11, wherein the radio communication system over which the zonal information is transmitted to the personnel locator device is separate from the radio ranging signals (page 10, lines 15-19 disclose “microcontroller unit (MCU) 200 of the transmitter 101 is operable to control a display 201 of the transmitter, which can be used to display a battery status and/or to display information relating to the position of a user of the transmitter. For example, the display can indicate the proximity of the user to a peripheral region of a vessel and/or if the user is within the pre-determined zone”. The radio ranging signal is used to determine the location of the transmitter with respect to the receivers. It is different from the zonal information that indicates the proximity of the user to the danger zone).
Consider claim 13, Langford discloses a safety sensing method according to claim 1, wherein a danger zone is associated with a piece of equipment located in the industrial environment (page 8, lines 33-34 disclose the system may be used in a maritime environment or in the maritime industry. For example, the pre-determined zone may be a perimeter or area of a maritime vessel or structure and the system used for safety purposes to protect crew members on-board).  
Consider claim 14, Langford discloses a safety sensing method according to claim 13, further comprising: providing an equipment locator device for location on the piece of equipment (page 12, lines 1-2 disclose that the transmitter may be a personnel worn device or a (standard) tag to be placed on marine equipment); transmitting radio ranging signals between the nodes and the equipment locator device (page 12, line 5 discloses the transmitter is configured to transmit signals to be received at a receiver); deriving measurements of times of flight of the radio ranging signals between the nodes and the equipment locator device(Page 7, lines 32-33 disclose using radio signals to provide time-of-flight data. Page 19, lines 26-28 disclose the difference in time of reception of a signal (i.e. time of flight) from a transmitter at different receivers can be used to determine the relative position of a transmitter); and calculating the location of the equipment locator device within the industrial environment based on the measurements of the times of flight of the radio ranging signals between the nodes and the equipment locator device and the reference information (page 7, lines 16-19 disclose using time-of-flight information to determine distance by measuring the time of propagation of pulsed signals between a transmitter and a receiver. When the locations of at least three receivers are known, trilateration can be used to determine a location of a transmitter), and wherein the danger zone associated with the piece of equipment is defined with respect to the calculated location of the equipment locator device (page 17, lines 15-27 disclose defining the parameters of at least one designated safe zone within the boundaries of the vessel or structure i.e. the parameters help indicate when the equipment is outside the safe zone based on the location of the equipment).
Consider claim 15, Langford discloses a safety sensing method according to claim 14, further comprising before calculating the location of the equipment locator device, transmitting zonal information representing the shape of the danger zone associated with the piece of equipment to the personnel locator device over a radio communication system (page 16, lines 5-7 disclose the control unit 105 includes an antenna 400 coupled to a communications radio unit 401 , which is operable to transmit and receive signals. Page 17, lines 6-10 discloses the control unit may be operable to store parameters corresponding to the shape and dimensions of a pre-determined safe zone within the boundaries of the deck of the vessel, or other information related to the structural dimensions of the maritime vessel or structure. In order to determine that the object/equipment/user is outside the safe zone, the information about the zone needs to be communicated to the personal locator device), and after calculating the location of the equipment locator device, transmitting the calculated location of the equipment locator device to the personnel locator device over the radio communication system (page 7, lines 13-14 disclose the control system can be in communication with the transmitter 101 to locate the position of each user (equipment in this case) using time of flight positioning).
Consider claim 17, Langford discloses a safety sensing method according to claim 1, further comprising providing an equipment locator device for location on the piece of equipment (page 12, lines 1-2 disclose that the transmitter may be a personnel worn device or a (standard) tag to be placed on marine equipment);  transmitting radio ranging signals between the equipment locator device and the personnel locator device (page 12, line 5 discloses the transmitter is configured to transmit signals to be received at a receiver); deriving measurements of times of flight of the radio ranging signals between the equipment locator device and the personnel locator device (Page 7, lines 32-33 disclose using radio signals to provide time-of-flight data. Page 19, lines 26-28 disclose the difference in time of reception of a signal (i.e. time of flight) from a transmitter at different receivers can be used to determine the relative position of a transmitter);  and determining if the personnel locator device is located within a danger zone defined with respect to the location of equipment locator device based on the measurements of times of flight of the radio ranging signals between the equipment locator device and the personnel locator device (page 17, lines 15-27 disclose defining the parameters of at least one designated safe zone within the boundaries of the vessel or structure (i.e. the parameters help indicate when the equipment is outside the safe zone based on the location of the equipment)).   
Consider claim 18, Langford discloses safety sensing method according to claim 1, wherein the step of transmitting radio ranging signals between the nodes and the personnel locator device comprises transmitting outbound signals from the personnel locator device to the nodes and transmitting return signals from the nodes to the personnel locator device in response to the outbound signal (page 7, lines 21-27 disclose transceivers that can both transmit and receive communications, for example via radio signals, may be used instead of, or in addition to, receivers and one or more transmitters. Another time-of-flight system may be described as a time-to-reply system which also determines distance by measuring a time difference of arrival of signals between a set of transceivers. In one possible system a transceiver sends a signal (outbound) (a pulse, for example) and uses a counter to measure the elapsed time until a reply from a second transceiver is received ); and the derived measurements are measurements of the total time of flight of the outbound signal and the return signal (page 7, 27-30 disclose a pulsed signal may be sent from a set of transceivers at known locations to a transceiver for which its position is to be determined. The pulsed signal may be sent to the transceiver with the unknown location and a counter used to measure the elapsed time for reply i.e. the time it takes to receive a return signal).
Consider claim 19, Langford discloses a safety sensing method according to claim 1 , wherein the step of transmitting radio ranging signals between the nodes and the personnel locator device comprises transmitting an inbound signal from the nodes to the personnel locator device (page 7, lines 27-28 disclose a pulsed signal may be sent from a set of transceivers at known locations (i.e. nodes with predetermined location) to a transceiver for which its position is to be determined (i.e. personal locator device whose location needs to be determined); the derived measurements are measurements of the times of flight of the inbound signals (page 7, lines 27-28 disclose pulse sent from the transceivers at known location to transceiver whose location needs to be determined i.e. the personal locator device. The derived measurement will be the time taken for the signal (inbound) to reach the personal locator device).  
 Consider claim 21,  Langford discloses a safety sensing method according to claim 1 , wherein the radio ranging signals are transmitted from different devices and nodes in time slots allocated to respective devices and nodes (page 19, lines 17-24 disclose each transmitter may transmit signals periodically or continuously to the receivers to provide real-time tracking of the transmitters. In the case of a continuous signal, the signal can include frames, with each respective frame including a unique frame identification or similar, so that reception of the continuous signal at different locations can be used to determine position of the transmitter by comparing a time of receipt of one or more specific frames of the signal).  
Consider claim 23,  Langford discloses safety sensing method according to claim 1, wherein the personnel locator device comprises an inertial measurement unit and the step of calculating the location of the personnel locator device within the industrial environment takes account of the output of the inertial measurement unit (page 10, lines 26-29 disclose the transmitter 101 includes an accelerometer 202. In an example, data from the accelerometer representing movements of the transmitter can be used by MCU 200 to determine if the motion of the transmitter 101 is indicative of motion that suggests that the user of the transmitter unit 101 is, for example, falling over-board from a vessel).
Consider claim 26, Langford discloses a safety sensing system for a person in an industrial environment, the system comprising a personnel locator device for location on a person and a plurality of nodes located at predetermined locations in the industrial environment, the system being arranged to (page 2, lines 12-14 disclose a transmitter that is wearable, it may be one of a wristband, a neck pendant, a personal worn device. Fig. 1 “Receivers 102-104” (correspond to nodes). Page 7, lines 18-19 disclose that with known receivers’ location, the location of the transmitter can be determined): transmit radio ranging signals between the nodes and the personnel locator device; derive measurements of times of flight of the radio ranging signals (page 12, lines 5-6 disclose transmitting signals to be received at a receiver. Each receiver is configured to receive signals transmitted by the transmitter);  calculate the location of the personnel locator device within the industrial environment based on the measurements of the times of flight of the radio ranging signals and reference information representing the predetermined locations of the nodes (Page 7, lines 32-33 disclose using radio signals to provide time-of-flight data. Page 7, lines 16-19 disclose using time-of-flight information to determine distance by measuring the time of propagation of pulsed signals between a transmitter and a receiver. When the locations of at least three receivers are known, trilateration can be used to determine a location of a transmitter);and determine if the calculated location of personnel locator device falls within one or more danger zones in the industrial environment represented by zonal information and output a warning signal in response thereto (page 17, lines 15-27 disclose defining the parameters of at least one designated safe zone within the boundaries of the vessel or structure (i.e. the parameters help indicate when the transmitter is outside the safe zone based on the location of the transmitter), and an alarm mechanism is activated in response to determine that an individual is on the perimeter or outside of the pre-determined safe zone). 
Consider claim 27, Langford discloses a personnel locator device for use in a safety sensing system comprising a plurality of nodes located at predetermined locations in the industrial environment, the personnel locator device being for location on a person and being arranged to (page 2, lines 12-14 disclose a transmitter that is wearable, it may be one of a wristband, a neck pendant, a personal worn device. Fig. 1 “Receivers 102-104” (correspond to nodes). Page 7, lines 18-19 disclose that with known receivers’ location, the location of the transmitter can be determined): derive measurements of times of flight of radio ranging signals transmitted between the nodes and the personnel locator device (Page 7, lines 32-33 disclose using radio signals to provide time-of-flight data. Page 19, lines 26-28 disclose the difference in time of reception of a signal (i.e. time of flight) from a transmitter at different receivers can be used to determine the relative position of a transmitter); calculate the location of the personnel locator device within the industrial environment based on the measurements of the times of flight of the radio ranging signals and reference information representing the predetermined locations of the nodes (Page 7, lines 16-19 disclose using time-of-flight information to determine distance by measuring the time of propagation of pulsed signals between a transmitter and a receiver. When the locations of at least three receivers are known, trilateration can be used to determine a location of a transmitter); and determine if the calculated location of personnel locator device falls within one or more danger zones in the industrial environment represented by zonal information and output a warning signal in response thereto (page 17, lines 15-27 disclose defining the parameters of at least one designated safe zone within the boundaries of the vessel or structure (i.e. the parameters help indicate when the transmitter is outside the safe zone based on the location of the transmitter), and an alarm mechanism is activated in response to determine that an individual is on the perimeter or outside of the pre-determined safe zone). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (WO2016124949A1) in view of Hardegger (US20110298579A1).
Consider claim 8, Langford fails to disclose a safety sensing method according to claim 4, wherein the reference system causes operation of equipment within the industrial environment to cease in response to the warning signal.  
However, Hardegger discloses the reference system causes operation of equipment within the industrial environment to cease in response to the warning signal (para 3 discloses the typical safety instrumented system is often designed with predetermined static safety Zones where sensors are employed to detect whether people or machines have entered the Zones. If such entry into the Zone is detected, the equipment operation may be altered or disabled completely).
It would have been obvious at the effective filing date of the application to have modified Langford to incorporate the teachings of Hardegger to include ceasing the operation of the equipment in response to a warning signs that a person or an object is at the entering the safety zone, for the benefits of providing a safe industrial environment.
Consider claim 16, Langford fails to specifically disclose safety sensing method according to claim 13 wherein the method further comprises receiving control information associated with the piece of equipment, and the danger zone associated with the piece of equipment is dependent on the control information associated with the piece of equipment.  
However, Hardegger discloses comprises receiving control information associated with the piece of equipment (para 29 discloses the controller can interact with the machine to receive information about the machine speed, position and next movements and can check this information with the scenery or background), and the danger zone associated with the piece of equipment is dependent on the control information associated with the piece of equipment (para 29 discloses the controller 120 can also dynamically adjust the safety region 110 based on an operating mode of a machine).
It would have been obvious at the effective filing date of the application to have modified Langford to incorporate the teachings of Hardegger to include that the danger zone associated with the equipment is dependent on the control information received from the equipment, for the benefits of providing a safe industrial environment.
Consider claim 25, While Langford discloses a safety sensing method according to claim 1 , wherein the method further comprises determining if the calculated location of personnel locator device falls within one or more safe zones within the industrial environment represented by the zonal information (page 17, lines 15-27 disclose defining the parameters of at least one designated safe zone within the boundaries of the vessel or structure (i.e. the parameters help indicate when the transmitter is outside the safe zone based on the location of the transmitter), and an alarm mechanism is activated in response to determine that an individual is on the perimeter or outside of the pre-determined safe zone).
It fails to disclose ceasing performance of the method in response thereto.  
However, Hardegger discloses ceasing performance of the method in response thereto (para 3 discloses the typical safety instrumented system is often designed with predetermined static safety Zones where sensors are employed to detect whether people or machines have entered the Zones. If such entry into the Zone is detected, the equipment operation may be altered or disabled completely).
It would have been obvious at the effective filing date of the application to have modified Langford to incorporate the teachings of Hardegger to include ceasing the operation of the equipment in response to a warning signs that a person or an object is at the entering the safety zone, for the benefits of providing a safe industrial environment.
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (WO2016124949A1) in view of Ding (US20190195981A1).
Consider claim 20, Langford fails to disclose a safety sensing method according to claim 1, wherein the radio ranging signals are ultra-wideband signals.  
However, Ding discloses radio ranging signals that are ultra-wideband signals (para 38).
It would have been obvious at the effective filing date of the application to have modified Langford to incorporate the teachings of Ding to include that the radio ranging signals are ultra-wideband signals because of their broad range of frequencies, for the benefits of providing an accurate location of the device.
Consider claim 24,  Langford fails to disclose a safety sensing method according to claim 1, wherein the nodes are arranged to detect the angle of arrival of the radio ranging signals, and the step of calculating the location of the personnel locator device within the industrial environment takes account of the detected angle.  
However, Ding discloses wherein the nodes are arranged to detect the angle of arrival of the radio ranging signals (fig. 1 disclose beacons arranged to detect the angle of arrival of the UWB signals), and the step of calculating the location of the personnel locator device within the industrial environment takes account of the detected angle (para 38 discloses the mobile device receives UWB signals from the unsynchronized beacons , determines angle of arrival ( AOA ) information from the UWB signals , and calculates the location of the mobile device based on the AOA information).
	It would have been obvious at the effective filing date of the application to have modified Langford to incorporate the teachings of Ding to include calculating the location of the personal locator device based on AOA, for the benefits of generating a precise location of  personal locator device.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (WO2016124949A1) in view of Nam (KR20110019196A).
Consider claim 22,  Langford fails to specifically disclose a safety sensing method according to claim 1, wherein the step of calculating the location of the personnel locator device within the industrial environment comprises calculating the location that minimizes an error between the measurements of times of flight.  
However, Nam discloses calculating the location of the personnel locator device comprises calculating the location that minimizes an error between the measurements of times of flight (page 2 discloses reducing the time of flight (TOF) error between nodes, to provide fast and accurate location information).
It would have been obvious at the effective filing date of the application to have modified Langford to incorporate the teachings of Nam to include calculating the location of the personal locator device that minimizes an error between the measurements of times of flight, for the benefits of generating a precise location of  personnel locator device.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648       

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648